Case 3:16-md-02738-FLW-LHG Document 10258 Filed 07/23/19 Page 1 of 1 PageID: 92142



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                               Minutes of Proceeding

   OFFICE:   TRENTON                                 DATE:   July 23,   2019

   CHIEF JUDGE FREDA L.          WOLFSON             MDL:    3:16-2738(FLW)

   Court Reporter:       VINCENT RUSSONIELLO

   TITLE OF CASE:

   In Re:

   JOHNSON   &  JOHNSON  TALCUM   POWDER  PRODUCTS             MARKETING,      SALES
   PRACTICES , AND PRODUCTS LIABILITY LITIGATION

   APPEARANCES:
   Laurence Berman, Esq., Wendy Fleishman, Esq., Michael Weinkowitz,
   Esq., Dr. Margaret Thompson, Esq., Chris Tisi, Esq., Leigh O’Dell,
   Esq., Daniel Lapinski, Esq., Michelle Parfitt, Esq., James F Green,
   ESq., Adam K. Rosen, Esq., Richard Golomb, Esq., John M. Restaino,
   Esq., Jennifer Emmel Esq., Lisa Bruner, Esq., Lindsay Smith, Esq.,
   Alastair Findeis, Esq. for Plaintiffs.

    Bart H. Williams, Esq. Om V. Alladi, Esq., Mark C. Hegarty, Esq.,
    Allison Brown, Esq., Susan M. Sharko, Esq., John Beisner, Esq.
    Julie L. Tersigni, Esq., for Defendants Johnson and Johnson.

    Thomas T.   Locke,    Esq.    For Personal Care Product.

    NATURE OF PROCEEDINGS:         Daubert Hearing

    Daubert Hearing continued before Freda L. Wolf son, U.S.                   Chief
    District Judge.
    DR. BENJAMIN NEEL   SWORN      FOR  JOHNSON & JOHNSON
    Lunch break 12:20 P.M.    1:20 P.M.
                                   -




    Continued with DR. BENJAMIN NEEL
    Daubert hearings adjourned until July 24, 2019 at 9:00 A.M.

                                                     s/Jacguel me Merri gan
                                                     Deputy Clerk



    TIME COM14ENCED: 9:30 A.M.
    TIME ADJOURNED: 3:00 P.M.
    TOTAL TIME: 4 hours 30 minutes
